PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________
                                  No. 09-4055
                                 _____________


                                KAREN V. CAPPUCCIO,
                                                Appellant

                                             v.

          PRIME CAPITAL FUNDING LLC; KIRK AYZENBERG;
     AMERICA’S WHOLESALE LENDER; COUNTRYWIDE BANK, NA;
           COUNTRYWIDE HOME LOANS SERVICING, L.P.;
             FIRST MAGNUS FINANCIAL CORPORATION;
         HOMECOMINGS FINANCIAL, L.L.C. a GMAC Company;
   MAK ABSTRACT; E*TRADE, d/b/a E*Trade Financial Corporate Services, Inc.,
                  d/b/a E*Trade Mortgage Corporation

                            On Appeal from the District Court
                         for the Eastern District of Pennsylvania
                                    (No. 07-cv-04627)
                        District Judge: Honorable Juan R. Sánchez


       Before: FUENTES, FISHER, and NYGAARD, Circuit Judges


                             ORDER AMENDING OPINION


It appears that the opinion filed on August 16, 2011, incorrectly referred to title 15 U.S.C.
Section 1691 as the U.S. Equal Opportunity Act rather than the Equal Credit Opportunity
Act. At the direction of the Court, it is hereby ORDERED that page 8, section B, first
paragraph of the opinion is amended as follows:

       Cappuccio brought claims against the lenders, Countrywide and First Magnus, for
       (1) damages, rescission, and injunctive relief under TILA; (2) common law fraud;
       (3) statutory fraud under the Pennsylvania Unfair Trade Practices Consumer
       Protection Law (“UTPCPL”), 73 P.S. § 201-2; and (4) violations of the adverse
      action notice requirement of the U.S. Equal Credit Opportunity Act (“ECOA”), 15
      U.S.C. § 1691.


For the Court,


Marcia M. Waldron, Clerk


Date: September 29, 2011
cc: Cary L. Flitter, Esq.
Theodore E. Lorenz, Esq.
Andrew M. Milz, Esq.
Joseph F. Riga, Esq.
Irv Ackelsberg, Esq.